 

Exhibit 10.5

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

OpGen, Inc. 708 Quince Orchard Road   Gaithersburg, MD 20878

 

July 9, 2015

 

Fluidigm Corporation

7000 Shoreline Court, Suite 100

South San Francisco, CA 94080

Attn: Paul Steinberg   SVP, Commercial Operations   William M. Smith   EVP,
Legal Affairs & General Counsel

 

Dear Paul and Bill:

 

We are pleased to continue to work with Fluidigm Corporation, a Delaware
corporation (“Fluidigm”). This letter agreement sets forth the understanding
between Fluidigm and OpGen, Inc., a Delaware corporation (“OpGen”) regarding the
development, manufacturing, sale, marketing, and distribution of diagnostic and
research-use-only tests by OpGen that are based on Fluidigm microfluidic
technologies, and to establish the details to be captured in supporting
agreements where appropriate. Upon execution of this letter agreement
(“Agreement”) and OpGen’s satisfaction of the purchase requirements set forth in
Section 4.A.iii below, each of OpGen and Fluidigm agree to be bound by the terms
and conditions of this Agreement.

 

1.Strategic Relationship.

 

OpGen is developing molecular testing services and molecular information
products based on Fluidigm microfluidic products and technologies. This
Agreement formalizes the OpGen/Fluidigm relationship and expands the
collaboration to include potential development of test kits, custom analytic
instruments or preparatory systems, and regulatory compliance capabilities in an
agreed upon Field (as defined below).

 

2.Fluidigm Technologies & Products.

 

Fluidigm has developed and is commercializing various Integrated Fluidic
Circuits (“IFCs”), including Dynamic Array IFCs, Access Array IFCs, Digital
Array IFCs and the Flex Six IFC. Fluidigm also has developed, and currently
manufactures and commercializes, its Biomark HD and EP1 analytical instruments;
several preparatory instruments, including the Access Array system and Juno
system; and associated assay reagents. Such Fluidigm IFCs, instruments, and
reagents are referred to in this Agreement as the “Fluidigm Technologies &
Products.”

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 2

 

3.OpGen Tests. OpGen has developed the Acuitas® MDRO Gene Test and the Acuitas
Resistome Test, which are currently available for sale as a CLIA lab-based test,
and RUO test, respectively (“Current OpGen Tests”). OpGen anticipates expanding
the gene targets and organisms to be tested on the Acuitas Resistome Test using
IFCs to include additional MDRO gene targets, microbes, fungus, and viruses
(“Expanded OpGen Tests”). OpGen also desires to work with Fluidigm to develop
future tests using Fluidigm Technologies & Products (“Future OpGen Tests”).

 

4.Supply Agreement, Resale and Distribution.

 

A.Supply Agreement.

 

i.Attached as Exhibit A is an Amendment to the Supply Agreement (the
“Amendment”), effective as of March 17, 2015, between Fluidigm and OpGen (the
“Supply Agreement”). Such Amendment extends the term of the Supply Agreement
until March 17, 2018, with the option to renew the Supply Agreement subject to
the conditions set forth in the Amendment. Any such renewal will be subject to
annual CPI adjustment and other commercially reasonable adjustments to be
negotiated between the parties. The parties to this Agreement will also
negotiate additional terms for the Supply Agreement and this Agreement as may be
required.

 

ii.In addition, OpGen agrees to evaluate Fluidigm Master Mix (pre-amplification
and analytical RT) products and to make reasonable efforts to switch supply to
Fluidigm if (a) [**************]and (b) [************]. OpGen will not be
required to redevelop existing assay products or to develop new assay products
using [*****].

 

iii.As a condition to (a) the effectiveness of this Agreement and (b) obtain
Tier 1 pricing under the Supply Agreement, OpGen must purchase under the Supply
Agreement prior to June 30, 2015, notwithstanding any purchases prior to the
date hereof:

 

a.Each of the items set forth in Quote #Q-10045 at Tier 1 pricing (as set forth
in the Supply Agreement), which will be delivered in equal quarterly allotments
beginning in the second calendar quarter of 2015 through the first calendar
quarter of 2016;

 

b.a BioMark system at discounted pricing; and

 

c.a Juno system at discounted pricing,

 

in each case as specified in the quotes previously provided to OpGen and
attached for convenience hereto as Exhibit B.

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 3

 

B.Resale and Distribution. OpGen envisions enabling partner commercial
laboratories, healthcare provider laboratories, and research or government
laboratories to perform Current OpGen Tests, Expanded OpGen Tests and Future
OpGen Tests or newly developed OpGen test capabilities using Fluidigm
Technologies & Products (collectively, “OpGen Tests”). Fluidigm hereby licenses
to OpGen the right to use products purchased by OpGen under the Supply Agreement
to perform Current OpGen Tests and the Expanded OpGen Tests. At OpGen’s request,
the parties will enter into a Fluidigm distributor agreement on commercially
reasonable terms for OpGen to purchase and resell Fluidigm-based test components
for use only in the OpGen Tests. OpGen will be authorized to sell the
Fluidigm-based test components globally on a direct basis, through Fluidigm, or
through IVD distribution partners.

 

C.Analytical and Preparatory Instruments. OpGen customers will purchase Fluidigm
analytical and preparatory instruments directly from Fluidigm and Fluidigm will
provide its standard warranty and make available its standard support. In
accordance with Fluidigm’s standard business practices, Fluidigm and OpGen will
negotiate a volume discount schedule, aggregating all OpGen instrument purchases
from Fluidigm, that is similar to Fluidigm distributor price volume schedules.
OpGen and Fluidigm will negotiate a sales commission for instruments purchased
by customers directly for use in OpGen Tests. In accordance with Fluidigm’s
standard business practices, the parties will negotiate the sales commission
taking into account the overall distributor discount schedule noted above.

 

D.Research Use Only. OpGen acknowledges that all Fluidigm Technologies &
Products are sold: For Research Use Only. Not for use in diagnostic procedures.

 

5.Field.

 

A.Field. For purposes of this Agreement, the “Field” means diagnostic testing
for the purpose of detecting resistome genes, including diagnostic screening
testing and diagnostic surveillance testing for the MDRO genes in the Current
OpGen Tests and Expanded OpGen Tests including genes for carbapenem resistance,
for example, KPC (Klebsiella pneumonia carbapenemase), VIM (Verona
integrin-encoded-β-lactamase), OXA β-lactamase including types 23, 48, 51; IMP;
New Delhi metallo-β-lactamase, including type NDM-1; and extended spectrum
beta-lactamase genes, or ESBL genes, for example CTX-M-1, and CTX-M-2 (see
Appendix 1 for Current OpGen Test component genes and gene families).

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 4

 

B.Certain Restrictions. If OpGen meets the Minimum Purchase Commitment (as
defined below) for each applicable Minimum Purchase Commitment Period (as
defined below), or even if OpGen does not meet the Minimum Purchase Commitment
during such applicable Minimum Purchase Commitment Period but Fluidigm
determines in its sole business judgment that OpGen is making reasonable
progress commercializing one or more of the OpGen Tests in the Field, then
Fluidigm shall not, during the then-immediately subsequent Minimum Purchase
Commitment Period, develop, or directly Collaborate (as defined below) with any
third party to develop, an FDA approved or CE marked diagnostic test, in each
case using Fluidigm products that OpGen is then purchasing from Fluidigm in
significant volumes (“Current Products”), in the Field independent of OpGen
unless there is a change of control of Fluidigm or OpGen, or if Fluidigm
approaches OpGen to develop a specific test for a material new test analyte and
OpGen chooses not to promptly develop such test. For clarity, nothing in this
Agreement will prevent or restrict Fluidigm from (i) conducting any activities
outside of the Field, or (ii) marketing or selling, or providing commercial
support in connection with the sale of any, Fluidigm products or services to any
person or entity for any purpose or use and without restriction, provided, that
Fluidigm shall not Collaborate with any such person or entity. For the purposes
of this Agreement, the following terms shall have the meanings set forth below:

 

i.“Collaborate” means the joint development by Fluidigm and any company of a
commercial product in the Field. For clarity, the definition of “Collaborate”
shall be deemed not include the sale by or on behalf of Fluidigm of any
then-current commercially available products or services, or the provision of
any standard commercial support in connection with the sale of such products or
services, such support to include, without limitation, the provision of any
applicable documentation to a customer in connection with the support of a
customer’s quality system, regulatory, or compliance needs.

 

ii.“Minimum Purchase Commitment” means the number of products OpGen must
purchase under the Supply Agreement during any applicable Minimum Purchase
Commitment Period that equals or exceeds the number of products that must be
purchased to receive [*****] volume pricing as set forth in Exhibit A to the
Supply Agreement.

 

iii.“Minimum Purchase Commitment Period” means, as applicable, the consecutive
twelve (12) month period ending on the third anniversary of the date hereof, and
each subsequent twelve (12) month period thereafter.

 

6.Marketing Cooperation.

 

OpGen and Fluidigm may establish a marketing cooperation agreement to promote
the sale of the Current OpGen Tests and the Expanded OpGen Tests to existing
Fluidigm customers.

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 5

 

7.Joint Development.

 

A.Fluidigm and OpGen may evaluate opportunities to develop Future OpGen Tests.
Neither company will be obligated to undertake such development work. The
companies may also work together to develop improved solutions and workflows and
regulatory compliant products. This opportunity to work together is not binding
on either company.

 

B.In September 2014, The White House issued a National Strategy for combating
antibiotic-resistant bacteria. The strategy calls for the strengthening of
surveillance efforts to combat resistance, the development and use of innovative
diagnostic tests for identification and characterization of resistant bacteria
and antibiotic stewardship and development. Fluidigm and OpGen intend to work
together to address these needs and to seek government funding for development
of new products and technologies based on Fluidigm Technologies & Products and
OpGen molecular testing services and products and molecular information
products.

 

C.To the extent any Current OpGen Tests, Expanded OpGen Tests and Future OpGen
Tests rely on Fluidigm instrument output or software analysis features, such as
the Biomark HD instrument, the parties will work together to assure that changes
by Fluidigm to any such Fluidigm Technologies or Products will continue to
support the OpGen test products.

 

8.Quality Systems, Regulatory & Compliance.

 

Fluidigm and OpGen will work together to support OpGen quality systems,
regulatory, and compliance needs. Each company will pay for its own work. If
Fluidigm elects not to undertake an OpGen desired regulatory or quality
initiative then the companies will work in good faith to develop a plan and
activities funded by OpGen to address such needs.

 

9.Term.

 

The initial term of this Agreement is five (5) years after the date on which
this Agreement is signed by duly authorized representatives of both parties.
Each party has an option to renew this Agreement for a subsequent five (5) year
term at the conclusion of the fourth year of the initial term. The initial term
and any subsequent renewal is the “Term” of this Agreement. After the Term,
Fluidigm will continue to supply and support OpGen for seven (7) years, provided
that such products have not been discontinued by Fluidigm. If Fluidigm
discontinues products covered by this Agreement and OpGen determines it has
continuing customer demand to be filled then Fluidigm will work in good faith
with OpGen to transition OpGen to new versions, if any, of the products.

 

10.Fluidigm Trademarks, Patent Labeling.

 

Fluidigm and OpGen will work together to address expanded trademark, patent and
other labeling requirements that may arise from this Agreement.

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 6

 

11.Confidentiality and Public Announcements.

 

A.Confidentiality. The terms and conditions of Section 3 of the Supply Agreement
shall apply to this Agreement as though set forth in full herein, regardless of
any termination or expiration of the Supply Agreement. As applied to this
Agreement, any reference, in such Section 3, to “this Agreement” or “herein” or
the like shall be a reference to this Agreement.

 

B.Public Announcements. Neither OpGen nor Fluidigm shall make any public
announcement concerning this Agreement, nor make any public statement which
includes the name of the other party or any of its affiliates, or otherwise use
the name of the other party or any of its affiliates in any public statement or
document without the consent of the other, which consent shall not be
unreasonably withheld, except: (a) as may be required by law or judicial order,
including required disclosure under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, or any exchange on which either
party’s equity securities are listed; (b) as may be contained in joint marketing
materials, presentations and related activities; (c) that OpGen and Fluidigm may
provide general information, including aggregate revenue information in the
normal course of its business and in response to inquiries; or (d) that either
party may include in a subsequent public statement or document, information
regarding this Agreement which has already been approved for disclosure by the
other party.

 

C.Confidential Treatment. To the extent either party is required by the rules
and regulations of the Securities and Exchange Commission to file this Agreement
with its periodic reports or financing documents, the party so filing shall seek
confidential treatment for the provisions of this Agreement for which such
confidential treatment can be sought. The party filing this Agreement will
provide the other party with a reasonable period to review and comment upon the
confidential treatment filing.

 

12.OpGen’s Obligations.

 

In addition to OpGen's obligations set forth elsewhere in this Agreement and the
Supply Agreement, as amended, OpGen shall after the date of this Agreement:

 

A.Use reasonable commercial efforts to promote, develop a market for and sell
the Current OpGen Tests and the Expanded OpGen Tests after they are released for
sale, utilizing the Fluidigm Technologies & Products, for research-use and human
in vitro diagnostics;

 

B.Promptly respond to all customer complaints about any Resale or Distribution
products, promptly notify Fluidigm of any recall or complaints; and

 

C.Obtain, at its own expense, any import or export license, foreign exchange
license, foreign exchange permit, or other permit or approval it may need for
the resale of Fluidigm Technologies & Products hereunder and otherwise comply
with all laws, regulations, rules and requirements governing the sale of the
Fluidigm Technologies & Products; provided, however, that, at the request and
expense of OpGen, Fluidigm will aid OpGen in gaining regulatory approvals where
help and information relating to the Fluidigm Technologies & Products is
required.

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 7



 

13.OpGen Representations.

 

OpGen represents to Fluidigm to the best of its knowledge that:

 

A.OpGen is duly organized and validly existing in good standing under the laws
of the State of Delaware, and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof:

 

B.OpGen has validly taken all requisite corporate action to properly authorize
the execution of this Agreement and to fulfill its obligations hereunder;

 

C.OpGen has all the necessary corporate right, power and authority to enter into
this Agreement.

 

14.Fluidigm Representations and Warranties.

 

In addition to the Fluidigm Sales Terms and Conditions Effective December 26,
2013 incorporated as Exhibit B of the Supply Agreement, as amended, Fluidigm
expands its warranties as follows.

 

A.Each Fluidigm Product (other than chips) supplied to OpGen will, for the
period specified in the product specifications to be agreed upon, conform to
such product specifications. At OpGen’s request Fluidigm will provide a
Certificate of Analysis with each lot of product shipped to OpGen. Fluidigm
makes the foregoing warranties to and for the benefit of OpGen only, and they
may not be assigned to any other party.

 

B.If any Fluidigm Product does not conform with the foregoing warranties,
Fluidigm’s sole obligation with respect thereto shall be to replace such
Fluidigm Technology or Fluidigm Product without charge or expense to OpGen or,
at Fluidigm option, to credit OpGen for the amount paid by OpGen to Fluidigm for
such Fluidigm Technology or Fluidigm Product.

 

C.The above warranties are contingent upon the proper use, storage and shipment
of the Fluidigm Technology or Fluidigm Product and shall be void with respect to
defects or failures due to disaster, accident, neglect, misuse, or improper
storage or shipment (in each case not attributable to Fluidigm).

 

D.Fluidigm represents to OpGen to the best of its knowledge that:

 

iv.Fluidigm is duly organized and validly existing in good standing under the
laws of the State of Delaware, and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof;

v.Fluidigm has validly taken all requisite corporate action to properly
authorize the execution of this Agreement and to fulfill its obligations
hereunder;

vi.Fluidigm has all the necessary corporate right, power and authority to enter
into this Agreement and to grant to OpGen.

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 8

 

E.One of the supporting documents shall provide protection for recoupment of
OpGen damages if known Fluidigm defective product result in product recalls from
customers who purchase such Fluidigm products through OpGen.

 

15.Dispute Resolution.

 

Within sixty (60) days after the date of this Agreement, the parties will review
the dispute resolution procedures in the Supply Agreement, and determine whether
to utilize such procedures under this Agreement or develop alternative dispute
resolution procedures.

 

16.Miscellaneous.

 

A.Waiver; Amendment. The failure of either Party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. Further, no changes or modifications or waivers can be made to this
Agreement unless evidenced in writing and signed by both Parties.

 

B.Severability. If any provision of this Agreement shall be determined to be
unenforceable, all other provisions shall remain in full force and effect, the
affected provision shall be construed so as to be enforceable to the maximum
extent possible, and the parties shall negotiate and substitute a suitable and
equitable provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such unenforceable provision.

 

C.Assignment. Neither party shall assign, transfer, subdivide or otherwise deal
with any obligations or benefit under this Agreement without the prior written
consent of the other party. provided that either party may freely assign this
Agreement to a successor to all or substantially all of its relevant assets,
whether by sale, merger, or otherwise. Any attempted assignment in violation of
this section shall be null and void.

 

D.Governing Law. 'This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to any
conflicts of laws provisions. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.

 

E.Limitation of Liability. IN NO EVENT SHALL FLUIDIGM'S AGGREGATE LIABILITY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS RECEIVED
BY FLUIDIGM UNDER THIS AGREEMENT. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
ANY COSTS OF SUBSTITUTE PRODUCTS OR SERVICES OR FOR ANY LOST PROFITS OR SPECIAL,
CONSEQUENTIAL, INDIRECT, OR INCIDENTAL DAMAGES (INCLUDING LOSS OF PROFITS, LOSS
OF SALES, LOSS OF REVENUE, LOSS OR WASTE OF MANAGEMENT OR STAFF TIME), HOWEVER
CAUSED. ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 9

 

DAMAGES, ARISING IN ANY WAY OUT OF OR IN CONNECTION WITH THIS AGREEMENT. THESE
LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.

 

F.Force Majeure. Neither party shall be liable for any failure to perform ally
term or condition of this Agreement to the extent performance has been delayed,
hindered or prevented by tire, earthquake, flood, compliance with requirements
of any governmental authority, or by any other circumstances beyond its
reasonable control.

 

G.Notices. Except as otherwise set forth in this Agreement, any notice required
or permitted under this Agreement or required by law must be in writing and must
be (i) delivered in person, (ii) sent by registered or certified mail, (iii)
sent by overnight air courier, (iv) sent by email, or (v) sent by facsimile, in
each case properly posted and fully prepaid to the appropriate address set forth
in the table below.

 

If to OpGen: lf to Fluidigm: 708 Quince Orchard Road 7000 Shoreline Court, Suite
100 Gaithersburg, MD. 20878 South San Francisco, California 94080     Attention:
Tim Dec, CFO Attention: General Counsel Telephone: 301-869-9683 Ext. 1273
Telephone: (650) 266-6000 email:  tdec@opgen.com email: legal@fluidigm.com
Facsimile: 301-869-9684 Facsimile: (650) 871-7195

 

Notices under this section will be considered to have been given at the time of
actual personal delivery in person, three (3) calendar days (excluding
Saturdays, Sundays and public holidays in the United States) after deposit in
the mail as set forth above, one day after delivery to an overnight air courier
service, upon transmission if by email, or upon confirmed transmission if by
facsimile. Either party may change its address or facsimile number for
notification purposes by giving the other party written notice of the new
address or facsimile number in accordance with this section.

 

H.Relationship of Parties. The relationship between the parties will be that of
independent contractors. Each party shall not represent itself as the agent or
legal representative of the other party for any purpose whatsoever, and shall
have no right to create or assume any obligation of any kind, express or
implied, for or on behalf of the other party in any way whatsoever. This
Agreement will not create or be deemed to create any agency, partnership or
joint venture between the parties.

 

I.Entire Agreement. This Agreement, and all exhibits attached hereto,
constitutes the entire understanding and contract between the parties and
supersedes any and all prior and contemporaneous, oral or written
representations, communications, understandings, term sheets, and agreements
between the parties with respect to the subject matter hereof. The

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Fluidigm Corporation

July 9, 2015

Page 10

 

parties acknowledge and agree that neither of the parties is entering into this
Agreement on the basis of any representations or promises not expressly
contained herein. This Agreement shall exclusively govern the ordering,
purchase, and supply of the Products, and shall nullify any conflicting.
amending, and/or additional terms contained in any purchase orders, invoices, or
similar documents, which are hereby rejected and shall be null and void.

 

J.Counterparts. This Agreement may be executed in any number of counterparts
which, when taken together, will constitute one original, and photocopy,
facsimile, electronic or other copies shall have the same effect for all
purposes as an ink-signed original. Each party hereto consents to be bound by
photocopy or facsimile signatures of such party’s representative hereto.

 

We are excited to expand on our relationship with Fluidigm. If you are in
agreement with the terms and conditions of this Agreement, please execute this
Agreement in the space provided below and return to me.

 

  Best Regards,     OPGEN INC.             By: /s/ Timothy C. Dec     Timothy C.
Dec     Chief Financial Officer  

 

AGREED TO BY:   FLUIDIGM CORPORATION         By: /s/ Steve McPhail   Name: Steve
McPhail   Title: GM, Production Genomics   Date: 12 July 2015  

 



 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT A TO LETTER AGREEMENT

AMENDMENT TO THE SUPPLY AGREEMENT

 

This Amendment to the Supply Agreement (the “Amendment”), effective as of March
17, 2015 (the “Amendment Effective Date”), amends that certain Supply Agreement,
effective as of March 17, 2014 (the “Supply Agreement”), between Fluidigm
Corporation (“Fluidigm”) and OpGen, Inc. (“OpGen”). All capitalized terms used
in this Amendment without definition have the meanings set forth in the Supply
Agreement.

 

WHEREAS, the parties to the Supply Agreement desire to amend the Supply
Agreement to extend the term of the Supply Agreement and to add to the Supply
Schedule thereto.

 

NOW, THEREFORE, for good and valuable consideration, Fluidigm and OpGen agree as
follows.

 

1.Extension of Term. Section 4.1 of the Supply Agreement is hereby deleted and
replaced in its entirety with the following:

 

“4.1      Term. This Agreement shall continue in full force and effect from the
Effective Date until March 17, 2018, unless and until terminated as set forth in
this Agreement. OpGen has the right to extend the term of this Agreement for two
(2) additional three-year terms by providing written notice to Fluidigm at least
sixty (60) days prior to the end of the then-current term. Any such renewal will
be subject to annual CPI adjustment and other commercially reasonable
adjustments to be negotiated between the parties.”

 

2.Products and Prices. The Exhibit A attached to this Amendment shall be the
Exhibit A for the Supply Agreement as of and after the Amendment Effective Date
unless further amended by the Parties. In addition, “Products” shall also
include Fluidigm’s Biomark instruments.

 

3.Supply Agreement in Full Force and Effect. The Supply Agreement, as amended by
this Amendment, remains in full force and effect.

 

[Signatures on Next Page.]

 

 A-1 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, this Amendment has been executed by duly authorized
representatives of the Parties as of the Amendment Effective Date.

 

OPGEN, INC.   FLUIDIGM CORPORATION       By: /s/ Timothy C. Dec   By: /s/ Steve
McPhail Name: Timothy C. Dec.   Name: Steve McPhail Title: Chief Financial
Officer   Title: GM, Production Genomics Date: July 9, 2015   Date: 12 July 2015

 

[Signature Page to Amendment to the Supply Agreement]

 

 A-2 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit A to Supply Agreement

Fluidigm/OpGen Supply Agreement
Supply Schedule
FLDM Products and Specifications

 

Item No. Product Name Description Unit [*****] 96.96 Dynamic Array Chip for Gene
Expression Microfluidic chip Chip [*****]

GE 96.96 Dynamic Array

Sample & Assay Loading Reagent Kit

Control line fluid, sample loading reagent, and assay loading reagent for 10
chips Kit [*****] 192.24 GE Dynamic Array IFC Microfluidic chip Chip [*****]

192.24 GE Dynamic Array

Sample & Assay Loading Reagent Kit

Control line fluid, sample loading reagent, and assay loading reagent for 10
chips Kit

 

FLDM Product Volume Pricing

 

Item                                  List Price   Tier 1   Tier 2   Tier 3  
Tier 4   Tier 5  OPGN Tests
(000’s)  Quantity       [*****]    [*****]    [*****]    [*****]    [*****] 
Total FLDM Chip Forecast (96.96 and 192.24)  Quantity        [*****]  
 [*****]    [*****]    [*****]    [*****]  FLDM 96.96 Dynamic Array Chips
BMK-M-96.96  Unit Price  $[*****]   $[*****]   $[*****]   $[*****]   $[*****]  
$[*****]  FLDM Dynamic Array Loading Kits 85000802  Unit Price  $[*****]  
$[*****]   $[*****]   $[*****]   $[*****]   $[*****]  FLDM 192.24 Dynamic Array
Chips
100-6266  Unit Price  $[*****]   $[*****]   $[*****]   $[*****]   $[*****]  
$[*****]  FLDM Dynamic Array Loading Kits 100-6267  Unit Price  $[*****]  
$[*****]   $[*****]   $[*****]   $[*****]   $[*****]  FLDM Master Mix (STA/RT:
480 Samples) 100-6301  Unit Price  $[*****]   $[*****]   $[*****]   $[*****]  
$[*****]   $[*****] 

 

The above price volume schedule is based on total annual number of tests
performed by OpGen using either the 96.96 chip format or the 192.24 chip format.

All OpGen purchases after March 17, 2014 will count toward OpGen’s purchase
volume for 2015 pricing.

*2015 chip quantity includes [*****] of 96.96 chips at no-charge to OPGN as a
product rebate allowance from FLDM for R&D evaluation of the 96.96 chip format
by OPGN.

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXHIBIT B TO LETTER AGREEMENT

 

1.[**************]    

2.[**************]    

3.[**************]

 

 

 

 

EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Appendix 1

OpGen Current Tests

Component Genes/Gene Families

 

Acuitas® MDRO Gene Test

KPC, NDM, VIM, IMP, OXA-48, OXA-23, OXA-51, CTX-M, VanA

 

Acuitas® Resistome Test

ACC, ACT, BEL, BES, CMY, CTX-M, DHA-1, FOX-1, GIM-1, GES-1, IMI-1/NMCA-1, IMP,
KPC-2, MOX-1/CMY-1, NDM-1, OXA, PER-1, SFC-1, SIM-1, SME-1, SHV, SPM-1, TEM,
TLA-1, VEB-1, VIM

 

 

 